861 F.2d 1388
48 Empl. Prac. Dec. P 38,509,3 Indiv.Empl.Rts.Cas.  1706Roland M. LOVVORN, et al., Plaintiffs-Appellees,v.The CITY OF CHATTANOOGA, TENNESSEE, et al., Defendants-Appellants.
No. 86-6281.
United States Court of Appeals,Sixth Circuit.
Aug. 3, 1988.

Prior report:  6th Cir., 846 F.2d 1539.
Before ENGEL, Chief Judge, LIVELY, KEITH, MERRITT, KENNEDY, MARTIN, JONES, KRUPANSKY, WELLFORD, MILBURN, GUY, NELSON, RYAN, BOGGS and NORRIS, Circuit Judges.

ORDER

1
A majority of the Judges of this Court in regular active service have voted for rehearing of this case en banc.  Sixth Circuit Rule 14 provides as follows:


2
The effect of the granting of a hearing en banc shall be to vacate the previous opinion and judgment of this Court, to stay the mandate and to restore the case on the docket as a pending appeal.


3
Accordingly, it is ORDERED that the previous decision and judgment of this Court is vacated, the mandate is stayed and this case is restored to the docket as a pending appeal.


4
The Clerk will direct the parties to file supplemental briefs and will schedule this case for oral argument as soon as practicable.